DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 4/21/2017. It is noted, however, that applicant has not filed a certified copy of the 2017-084876 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/20 and 7/15/20 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010-143858A.
	The instant claims are drawn to a gel-type o/w emulsion composition comprising steps (A) – (F) as recited in the claims.  
JP2010-143858A teaches an o/w cosmetic composition wherein fine oil droplets do not coalesce and become unstable but will remain uniformly dispersed in the aqueous phase for a long period of time (see [0001] and [0022] in particular).  JP2010-143858A teaches the composition includes an oil, water, at least one lipophilic surfactant, at least one ether-type hydrophilic nonionic surfactant, at least one alkaline C10-22 acyl glutamate, and ascorbic acid or a derivative thereof, wherein the aforementioned oil phase is covered by at least one layer consisting of lipophilic surfactant, ether-type hydrophilic nonionic surfactant, and an alkaline C10-22 acyl glutamate with the ascorbic acid component being present in the aqueous phase (see claim 1 in particular).  Regarding component “A” of instant claim 1 and further regarding claim 6, JP2010-143858A further teaches the inclusion of a nonpolar oil such as a hydrocarbon oil or a silicone oil, a polar oil such as a vegetable oil or ester oil, or a mixture thereof (see [0040]) in an amount of 5 to 50% of the total formulation (see claim 9).  Specifically, JP2010-143858A teaches one or 
Because JP2010-143858A does not teach a particular embodiment enumerated with components exactly as claimed, the rejection is made using obviousness rationale.  However, regarding claim 1 as addressed above and further regarding the combinations set forth in claims 3, 5, and 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the components as claimed into a single invention, with a reasonable expectation of success.  One would have been motivated to do so to achieve good physical stability (i.e., lack of coalescence and therefore lack of instability) as taught by JP2010-143858A.  Moreover, one would have been motivated to do so as part of routine procedures adjusting relative amounts of each component (i.e., relative ionic nature and relative fatty acid chain lengths and amounts and ratios of each) in order to have the desired end result.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  claim 1 recites in line 4, “…and a silicone oil and a content of which is…” where it appears it would be clear to replace this language with the following “…and a silicone oil in an amount which is…” or a similar recitation.  Claim 8 recites a range of “from 0.1 to 3.0 based on mass”; it appears insertion of “%” following “3.0” would clarify this recitation.  Appropriate correction is required.
Claims 2, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art does not reasonably teach the content of claims 2, 4, and 8, however these claims are not in condition for allowance because they depend from a rejected base claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617